UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A Amendment No. 2 (Mark one) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2006 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-032939 Viper Networks, Inc. (Exact name of registrant as specified in its charter) Nevada 87-0140279 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 10373 Roselle Street, Suite 170 San Diego, California 92121 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (858) 452-8737 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yes ¨ No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The aggregate market value of the voting stock held by non-affiliates (218,891,654 shares of Common Stock) was $3,283,375 as of September 30, 2006. The stock price for computation purposes was $0.0150. This value is not intended to be a representation as to the value or worth of the Registrant's shares of Common Stock. The number of shares of non-affiliates of the Registrant has been calculated by subtracting shares held by persons affiliated with the Registrant from outstanding shares. The number of shares outstanding of the Registrant's Common Stock as of September 30, 2006 was 233,343,556. VIPER NETWORKS, INC. FORM 10-QSB/A (Amendment No. 2) QUARTERLY REPORT FOR THE QUARTERLY Period ended September 30, 2006 Explanatory Note Viper Networks, Inc. (the “Company”) is filing this second amendment to its Quarterly Report on Form 10-QSB for the quarter ended September 30, 2006 (the “Amendment”) to restate the Condensed Consolidated Financial Statements in response to comments issued by and discussions with the Securities and Exchange Commission (the “SEC”).The restated financials (Item 1) and revised document (Item 2 - Managements’ Discussion and Analysis of Financial Condition and Results of Operations and Item 3 – Factors That May Affect Future Results)address comments issued by and discussions with the SEC as relates to the Company’s Forms 10-KSB for the year ended December 31, 2005, and 10-QSB for the quarters ended March 31, 2006 and June 30, 2006. Any reference to facts and circumstances at a “current” date refer to such facts and circumstances as of such original filing date. TABLE OF CONTENTS PageNo. PART I. FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (unaudited) Basis of Presentation 4 Report of Independent Registered Public Accounting Firm 5 Condensed Consolidated Balance Sheets – September 30, 2006 (Unaudited) and December 31, 2005 6 Condensed Consolidated Statements of Operations - Three Months Ended September 30, 2006 and 2005 (Unaudited) 7 Condensed Consolidated Statements of Operations - Nine months ended September 30, 2006 and 2005 (Unaudited) 8 Condensed Consolidated Statements of Changes in Stockholders’ Equity (Deficit) – Nine months ended September 30, 2006 (Unaudited) and Year ended December 31, 2005 9 Condensed Consolidated Statements of Cash Flows – Nine months ended September 30, 2006 and 2005 (Unaudited) 10 Notes to Condensed Consolidated Financial Statements (Unaudited) 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Factors That May Affect Future Results 29 Item 4. Controls and Procedures 36 PART II.OTHER INFORMATION Item 1. Legal Proceedings 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 -2- VIPER NETWORKS, INC. FORM 10-QSB/A (Amendment No. 2) QUARTERLY REPORT FOR THE QUARTERLY PERIOD ENDED September 30, 2006 TABLE OF CONTENTS (continued) PageNo. PART II.OTHER INFORMATION (continued) Item 3. Defaults Upon Senior Securities 43 Item 4. Submission of Matters to a Vote of Security Holders 43 Item 5. Other Information 43 Item 6. Exhibits and Reports on Forms 8-K 43 SIGNATURE 44 -3- VIPER NETWORKS, INC. AND SUBSIDIARIES PART 1.FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENT (UNAUDITED) BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial reporting and the instructions for Form 10-QSB pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, they do not include all information and footnote disclosures necessary for a complete presentation of the financial position, results of operations, cash flows, and stockholders equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. The unaudited condensed consolidated balance sheet of the Company as of September 30, 2006, and the related consolidated balance sheet of the Company as of December 31, 2005, which is derived from the Company's audited consolidated financial statements, the un-audited condensed consolidated statement of operations and cash flows for the nine months ended September 30, 2006 and September 30, 2005 and the condensed consolidated statement of stockholders equity for the period of December 31, 2004 to September 30, 2006 are included in this document.These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s most recently filed Form 10-KSB. Operating results for the quarter and nine months ended September 30, 2006 are not necessarily indicative of the results that can be expected for the year ending December 31, 2006. -4- Chang G. Park, CPA, Ph. D. t t CHULA VISTA t CALIFORNIA 91910-2615t t TELEPHONE (858)722-5953 t FAX (858) 408-2695t FAX (858) 764-5480 t E-MAIL changgpark@gmail.comt To the Board of Directors of Viper Networks Inc. and Subsidiaries REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have reviewed the accompanying condensed consolidated balance sheet of Viper Networks, Inc. and Subsidiaries as of September 30, 2006, and the related condensed consolidated statements of operations, changes in stockholders’ equity (deficit), and cash flows for the nine and three months then ended. These condensed consolidated financial statements are the representation of the management of Viper Networks, Inc. and Subsidiaries We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim condensed consolidated financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. The accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern.Because of the Company’s current status and limited operations there is substantial doubt about its ability to continue as a going concern.Management’s plans in regard to its current status are also described in Note 4.The condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Chang G. Park, CPA CHANG G. PARK, CPA August 3, 2007 – restated; see Note 6 November 14, 2006 Chula Vista, CA 91910 -5- VIPER NETWORKS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets September 30, December 31, 2006 2005 (Unaudited) ASSETS Current assets: Cash $ 6,765 $ 33,430 Short-term investments - 4,000 Accounts receivable, net of allowance for doubtful accountsandsales returns 141,153 119,039 Inventories 81,409 74,959 Other current assets 297,243 194,874 Total current assets 526,570 426,301 Property and equipment, net 115,584 179,640 Goodwill 200 149,541 Total assets $ 642,354 $ 755,482 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ 560,175 $ 589,918 Accrued liabilities 158,705 84,492 Loans from related party, net of beneficial conversion discount 4,005 460,052 Taxes payable 5,916 3,749 Deferred revenues 265,267 185,293 Short term debt, net of beneficial conversion discount 69,527 148,438 Total current liabilities 1,063,595 1,471,943 Commitments and Contingencies Stockholders equity (deficit): Preferred stock: 10,100,000 shares authorized of $0.001 par value;3,000,000 shares designated Series A; 3,000,000 and -0- shares issuedand outstanding as of September 30, 2006 and December 31, 2005 3,000 - Common stock: 250,000,000 shares authorized of $0.001 par value;233,343,556 and 151,048,582 shares issued and outstanding as of September 30, 2006 and December 31, 2005 233,344 151,049 Additional paid-in capital 16,448,455 12,602,966 Unearned stock-based compensation (86,314 ) (113,694 ) Treasury stock (223,028 ) (223,028 ) Accumulated deficit (16,796,698 ) (13,054,628 ) Accumulated comprehensive loss - (79,125 ) Total stockholders’ equity (deficit) (421,241 ) (716,461 ) Total liabilities and stockholders’ equity (deficit) $ 642,354 $ 755,482 The accompanying notes are an integral part of these condensed consolidated financial statements. -6- VIPER NETWORKS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, 2006 2005 Net revenues $ 659,879 $ 932,467 Cost of revenues 588,434 898,396 Gross Margin 71,445 34,071 Operating Expenses General and administrative 707,730 246,511 Bad debt expense (recovery) 1,806 289 Equity loss from unconsolidated subsidiaries - - Impairment of purchased intangibles - - (Gain on sale) impairment of purchased assets - - Total Operating Expenses 709,535 246,800 (Loss) from operations (638,091 ) (212,729 ) Other income (expenses) Realized (loss) gain on marketable securities (33,060 ) 265,440 Interest expense (42,151 ) (43,780 ) Other (expense) income (2,313 ) 8 Total other income (expenses) (77,524 ) 221,668 Net (loss) gain $ (715,614 ) $ 8,940 Basic loss per share $ (0.00 ) $ (0.02 ) Weighted average number of shares outstanding 255,319,861 130,479,292 The accompanying notes are an integral part of these condensed consolidated financial statements. -7- VIPER NETWORKS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) Nine Months Ended September 30, 2006 2005 Net revenues $ 1,976,304 $ 2,737,759 Cost of revenues 1,777,197 2,542,201 Gross Margin 199,107 195,557 Operating Expenses General and administrative 3,413,172 1,965,642 Bad debt expense (recovery) 21,129 (18,063 ) Equity loss from unconsolidated subsidiaries - 46,329 Impairment of purchased intangibles 149,341 275,000 (Gain on sale) impairment of purchased assets - (615,216 ) Total Operating Expenses 3,583,642 1,653,692 (Loss) from operations (3,384,535 ) (1,458,134 ) Other income (expenses) Realized gain on marketable securities 187,494 265,440 Interest expense (544,672 ) (98,256 ) Other (expense) income (355 ) 12 Total other income (expenses) (357,533 ) 167,197 Net loss $ (3,742,068 ) $ (1,290,938 ) Basic loss per share $ (0.02 ) $ (0.01 ) Weighted average number of shares outstanding 220,800,116 127,798,849 The accompanying notes are an integral part of these condensed consolidated financial statements. -8- VIPER NETWORKS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Changes in Stockholders’ Equity (Deficit) (Unaudited) Series A Preferred Stock Common Stock Additional Paid-In Stock Subscription Unearned Stock-based Treasury Accumulated Other Comprehensive Total Stockholders’ Equity Shares Amount Shares Amount Capital Receivable Compensation Stock Deficit Loss (Deficit) Balance, December 30, 2004 - $ - 121,222,899 $ 121,223 $ 11,425,685 $ (125,000 ) $ (253,318 ) $ - $ (11,124,943 ) $ (78,125 ) $ (34,478 ) Issuance of common stock for cash - - 29,185,475 29,185 1,179,036 125,000 - 1,333,221 Issuance of common stock for services received - - (10,386,811 ) (10,387 ) 148,576 - 138,189 Cancellation of common stock upon recision of notes payable - - (554,283 ) (554 ) (150,614 ) - (151,168 ) Conversion of notes payable and interest - - 12,094,140 12,094 491,523 - 503,617 Cancellation of common stock for settlement and termination of acquisition - - (1,375,000 ) (1,375 ) (636,125 ) - (637,500 ) Issuance of common stock for cashless exercise of warrants and options - - 862,162 862 229,566 - - (223,028 ) - - 7,400 Stock-based compensation - (84,681 ) - 139,624 - - - 54,943 Comprehensive loss - (1,000 ) (1,000 ) Net loss for the year ended December 31, 2005 - (1,929,685 ) - (1,929,685 ) Balance, December 31, 2005 - - 151,048,582 151,049 12,602,966 - (113,694 ) (223,028 ) (13,054,628 ) (79,125 ) (716,461 ) Issuance of common stock for cash - - 17,897,500 17,898 601,589 - 619,487 Issuance of common stock for repurchase of NextPhase stock - - 13,015,000 13,015 176,139 - 189,154 Issuance of common stock for services received - - 40,275,167 40,275 1,573,723 - 1,613,998 Issuance of series A preferred stock for services received 1,100,000 1,100 - - 383,900 - 385,000 Issuance of common stock for syndication fee - - 1,500,000 1,500 (1,500 ) - Cancellation of common stock for recession of acquisition - - (2,500,000 ) (2,500 ) (55,625 ) - (58,125 ) Issuance of series A preferred stock in exchange for common stock 1,900,000 1,900 (19,000,000 ) (19,000 ) 17,100 - Issuance of common stock for conversion of notes payable and interest - - 31,107,307 31,107 461,973 - 493,080 Beneficial conversion of interest-in-kind on convertible notes - 556,858 - 556,858 Stock-based compensation - 131,333 - 27,380 - - - 158,713 Comprehensive gain - 79,125 79,125 Net loss for nine months ended September 30, 2006 - (3,742,068 ) - (3,742,068 ) Balance, September 30, 2006 3,000,000 $ 3,000 233,343,556 $ 233,344 $ 16,448,455 $ - $ (86,314 ) $ (223,028 ) $ (16,796,697 ) $ - $ (421,241 ) The accompanying notes are an integral part of these condensed consolidated financial statements. -9- VIPER NETWORKS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2006 2005 Cash flows from operating activities: Net loss $ (3,742,068 ) $ (1,290,937 ) Adjustments to reconcile net loss to net cash used in operations: Depreciation 138,651 231,601 Allowance for doubtful accounts and sales returns 9,300 (60,333 ) Allowance for inventory obsolescence - 20,750 Allowance for warranty returns - 20,000 Amortization of stock-based compensation 158,713 44,975 Beneficial conversion of interest-in-kind on convertible notes 520,355 - (Gain) loss on sale of property and equipment (7,303 ) 24,360 Equity loss from unconsolidated subsidiaries, net of cash contributions - 46,329 Impairment of purchased intangibles 149,341 275,000 (Recovery) impairment of purchased assets - (615,217 ) Stock based compensation 1,901,309 391,432 Interest accrual 24,080 76,488 (Gain) on sale of marketable securities (187,494 ) (265,440 ) Loss on recession of acquisition 25,000 - Changes in assets and liabilities: Accounts receivable (110,916 ) 36,731 Inventories (6,450 ) (37,965 ) Prepaid expenses (19,591 ) (616,418 ) Other current assets 21,849 7,801 Accounts payable 259,814 222,801 Accrued liabilities 78,767 267,038 Taxes payable 2,167 802 Deferred revenues 79,973 95,451 Net cash used in operating activities (704,505 ) (1,124,750 ) Cash flows from investing activities: Purchases of property and equipment (78,191 ) (16,609 ) Proceeds from sale of property and equipment 10,900 15,450 Sales of marketable securities 158,754 265,440 Net cash used in investing activities 91,463 264,281 Cash flows from financing activities: Proceeds from issuance of common stock 619,487 857,921 Proceeds from shareholder loans 52,301 229,237 Repayments of shareholder loans (75,411 ) (227,513 ) Repayments of convertible loans (10,000 ) (35,110 ) Payments on capital lease obligations - (2,389 ) Net cash provided by financing activities 586,377 822,145 Net increase in cash (26,665 ) (38,325 ) Cash at the beginning of the period 33,430 46,956 Cash at the end of the period $ 6,765 $ 8,632 The accompanying notes are an integral part of these condensed consolidated financial statements. -10- VIPER NETWORKS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Continued) (Unaudited) Nine Months Ended September 30, 2006 2005 Supplemental schedule of cash flow activities Cash paid for: Interest $ 59 $ 11,465 Income taxes $ - $ 800 Non-cash investing and financial activities: Common stock (cancelled) for business acquisition $ (58,125 ) $ (637,500 ) Common stock issued in payment of services $ 1,613,998 $ 47,045 Common stock issued in payment of convertible loans $ 493,080 $ - Common stock received upon recision of convertible loan $ - $ (151,168 ) Common stock issued for cashless exercise of options $ - $ 223,028 Common stock issued in payment of syndication fees $ 78,000 $ - Common stock issued upon repurchase of NextPhase stock $ 189,154 $ - Common stock (cancelled) in exchange for Series A preferred stock $ (237,500 ) $ - Series A preferred stock issued in exchange for common stock $ 237,500 $ - Series A preferred stock issued in payment of services $ 385,000 $ - The accompanying notes are an integral part of these condensed consolidated financial statements -11- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 1- CONDENSED CONSOLIDATED FINANCIAL STATEMENTS The accompanying September 30, 2006 condensed consolidated financial statements have been prepared by the Company without audit. In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at September 30, 2006 and 2005 and for all periods presented have been made. Certain information and Footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. It is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company's December 31, 2005 audited consolidated financial statements. The results of operations for periods ended September 30, 2006 and 2005 are not necessarily indicative of the operating results for the full years. NOTE 2- DESCRIPTION OF THE BUSINESS The condensed consolidated financial statements presented are those of Viper Networks, Inc. and its wholly-owned Subsidiaries (the “Company”). We are striving to become a provider of Voice over Internet Protocol, or VoIP, communications products and services.Since we began VoIP operations in 2000, we have evolved from a pioneer in selling VIPER CONNECT, a “push to talk” technology developed by ITXC, to a next generation provider of high-quality telecommunication services and technology for internet protocol, or IP telephony applications. We utilize our VoIP technology to transmit digital voice communications over data networks and the internet. NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES a.Basis of Presentation. The Company’s condensed consolidated financial statements are prepared using the accrual method of accounting and include its wholly-owned subsidiaries.All significant intercompany accounts and transactions have been eliminated.Investments in businesses which the Company does not control, but has the ability to exercise significant influence over operating and financial policies, are accounted for using the equity method and are included in Investments in Unconsolidated Businesses on the condensed consolidated balance sheet. b.Inventories Inventories are stated at the lower of cost, using the first-in first-out method, or market.Inventory costs include international inbound freight, duty and custom fees. c.Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods.The Company is required to make judgments and estimates about the effect of matters that are inherently uncertain.Although, we believe our judgments and estimates are appropriate, actual future results may be different; if different assumptions or conditions were to prevail, the results could be materially different from our reported results. On an on-going basis, the Company evaluates its estimates, including, but not limited to, those related to bad debts, product returns, warranties, inventory reserves, long-lived assets, income taxes, -12- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (continued) c.Estimates (continued) litigation, and other contingencies.The Company bases its estimates on historical experience and various other assumptions we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. d.Property and Equipment Property and equipment are stated at cost and are depreciated over their estimated useful lives using the straight-line method.Useful lives range from three to five years for office furniture and equipment.Additions to property and equipment together with major renewals and betterments are capitalized.Maintenance, repairs and minor renewals and betterments are charged to expense as incurred. e.Goodwill and Other Intangible Assets Goodwill represents the excess of the cost of businesses acquired over the fair value of the identifiable net assets at the date of acquisition.Goodwill and intangible assets acquired in a purchase business combination and determined to have indefinite useful lives are not amortized, but instead are evaluated for impairment annually and if events or changes in circumstances indicate that the carrying amount may be impaired per Statement of Financial Accounting Standards (“SFAS”) No.142, “Goodwill and Other Intangible Assets” (“SFAS 142”).An impairment loss would generally be recognized when the carrying amount of the reporting unit’s net assets exceeds the estimated fair value of the reporting unit.The estimated fair value is determined using a discounted cash flow analysis.SFAS 142 also requires that intangible assets with estimable useful lives be amortized over their respective estimated useful lives to their estimated residual values, and reviewed for impairment in accordance with SFAS No. 144, “Accounting for Impairment or Disposal of Long-Lived Assets” (“SFAS 144”). f.Long-lived Assets Long-lived assets, such as property and equipment and purchased intangibles subject to amortization, are evaluated for impairment whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable per SFAS 144.Recoverability of assets is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by an asset.If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized as the amount by which the carrying amount exceeds the estimated fair value of the asset.The estimated fair value is determined using a discounted cash flow analysis.Any impairment in value is recognized as an expense in the period when the impairment occurs. g.Revenue Recognition The Company recognizes revenues and the related costs for voice, data and other services along with product sales when persuasive evidence of an arrangement exists, delivery and acceptance has occurred or service has been rendered, the price is fixed or determinable, and collection of the resulting receivable is reasonably assured in accordance with Securities and Exchange Commission (“SEC”) Staff Accounting Bulletin (“SAB”) No. 104, “Revenue Recognition in Financial Statements”.Service revenue from monthly and per minute fee agreements is recognized gross, consistent with Emerging Issues Task Force (EITF) No. 99-19 “Reporting Revenues Gross as a Principal Versus Net as an Agent”, as the Company is the primary obligor in its transaction, has all credit risk, maintains all risk and rewards, and establishes pricing.Combined product and service agreements are allocated consistent with EITF No. 00-21 “Accounting for Revenue Arrangements with Multiple Deliverables” -13- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (continued) g.Revenue Recognition (continued) with the multiple deliverables divided into separate units of accounting.Revenue is allocated among the separate units of accounting based on the relative fair value of the hardware (product) and minutes of calling time (service) based on published pricing.Support and maintenance sales are recognized over the contract term.Amounts invoiced or collected in advance of product delivery or providing services are recorded as a deferred revenue liability. The Company’s hardware products consist of both i) devices connected to and used in conjunction with a computer for use over any speed Internet connection (dial-up or broadband) and ii) devices used with a broadband Internet connection not requiring a computer.Hardware products contain embedded software or firmware provided by the third party manufacture which is incidental to the product sale.Included with each product sale are a Viper Networks VoIP calling account (“VoIP Account”) and the ability to download our proprietary dialer software/VoIP Account interface.Our dialer software/VoIP Account interface is not sold separately; the current version is available for customers to download from our web site. The Company sells the routing and delivery of internet traffic which conforms with Voice over Internet Protocol to both consumers and wholesale carriers.Consumers purchase prepaid calling time for addition to a VoIP Account either directly from the Company web site or by the purchase of a voucher from our distributor network.Revenue from the sale of prepaid calling time to consumers or vouchers to distributors is deferred upon sale.These deferred revenues are recognized into revenue based on the number of minutes during a call in accordance with our published calling rates.Consumer revenue for a period is calculated by our proprietary software from information received through our network switches.Wholesale carriers purchase bulk minutes of VoIP traffic typically billed weekly in arrears from information received through our network switches.Other services are sold on a per use basis typically billed in arrears. The Company accrues for warranty costs, sales returns, bad debts, and other allowances based on its historical experience. h.Stock-based Compensation SFAS No. 123 (revised 2004), “Share-Based Payment” (“SFAS 123R”) replaces SFAS No. 123 “Accounting for Stock-Based Compensation” (“SFAS 123”) and supersedes Accounting Principles Board (“APB”) Opinion No. 25 “Accounting for Stock Issued to Employees” (“APB 25”).SFAS 123R requires that the cost resulting from all share-based transactions be recorded in the financial statements and establishes fair value as the measurement objective for share-based payment transactions with employees and acquired goods or services from non-employees.Prior to the January 1, 2006 adoption of SFAS 123R, the Company applied SFAS 123which provided for the use of a fair value based method of accounting for stock-based compensation.However, SFAS 123 allowed the measurement of compensation cost for stock options granted to employees using the intrinsic value method of accounting prescribed by APB 25, which only required charges to compensation expense for the excess, if any, of the fair value of the underlying stock at the date a stock option is granted (or at an appropriate subsequent measurement date) over the amount the employee must pay to acquire the stock.Prior to 2006, the Company had elected to account for employee stock options using the intrinsic value method under APB 25and provided, as required by SFAS 123, pro forma footnote disclosures of net loss as if a fair value based method of accounting had been applied. The Company adopted 123R in accordance with the modified prospective application and has not restated the consolidated financial statements prior to 2006 for the possible impact of 123R.The table below reflects the pro forma net loss and net loss per share for the three months and nine months ended -14- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (continued) h.Stock-based Compensation (continued) September 30, 2005 deducting $61,508 and $184,525 in compensation costs for fair value of employee stock options, respectively. Three months ended September 30, 2005 Nine months ended September 30, 2005 Net loss: As reported $ 8,940 $ (1,290,938 ) Pro forma $ (52.568 ) $ (1,475,463 ) Basic loss per share: As reported $ 0.00 $ (0.01 ) Pro forma $ (0.00 ) $ (0.01 ) During the nine months ended September 30, 2006 the Company recognized $131,332 for the fair value of employee stock options.The Company estimated the fair value of each option grant at the grant date by using the Black-Scholes option pricing model with the following weighted average assumptions used for grants during the years ended December 31, 2005 and 2004; no dividend yield, expected volatility of 103.2% and 200.7%, risk-free interest rates of 4.36% and 4.43%, and expected lives of 10.0 and 10.0 years, respectively.No options were granted during 2006. During the nine months ended September 30, 2006 and 2005, the Company recognized $1,477,961 and $356,248 and $246,926 and $158,718 of expense relating to the grant of common stock to non-employees and employees, respectively, for services which are included in the accompanying condensed consolidated statements of operations.The value of these shares was determined based upon over the counter closing prices. In accordance with the provisions of EITF No. 98-5 “Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios” and EITF No. 00-27 “Application of Issue No. 98-5 to Certain Convertible Instruments” the Company evaluates debt securities (“Debt”) for beneficial conversion features.A beneficial conversation feature is present when the conversation price per share is less than the market value of the common stock at the commitment date.The intrinsic value of the feature is then measured as the difference between the conversion price and the market value (the “Spread”) multiplied by the number of shares into which the Debt is convertible and is recorded as debt discount with an offsetting amount increasing additional paid-in-capital.The debt discount is accreted to interest expense over the term of the Debt with any unamortized discount recognized as interest expense upon conversion of the Debt.If a debt security contains terms that change upon the occurrence of a future event (i.e. conversion price equal to 52 week low trading low) the incremental intrinsic value is measured as the additional number of issuable shares multiplied by the commitment date market value and is recognized as additional debt discount with an offsetting amount increasing additional paid-in-capital upon the future events occurrence.The total intrinsic value of the feature is limited to the proceeds allocated to the Debt instrument. i.Income Tax Current income tax expense (benefit) is the amount of income taxes expected to be payable (receivable) for the current year.A deferred tax asset and/or liability is computed for both the expected future impact of differences between the financial statement and tax bases of assets and -15- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (continued) i.Income Tax (continued) liabilities and for the expected future tax benefit to be derived from tax loss and tax credit carry forwards.Deferred income tax expense is generally the net change during the period in the deferred income tax asset and liability.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be “more likely then not” realized in future tax returns.Tax rate changes are reflected in income in the period such changes are enacted. j.Net Loss Per Share Basic net loss per share is computed using the weighted average number of common shares outstanding during the periods presented.Diluted loss per share has not been presented because the assumed exercise of the Company’s outstanding options and warrants would have been antidilutive. Options and/or warrants will have a dilutive effect only when the average market price of the common stock during the period exceeds the exercise price of the options and/or warrants.There were options to purchase 7,250,000 shares of common stock and 33,988,846 warrants potentially issuable at September 30, 2006 which were not included in the computation of net loss per share. k.Recent Accounting Pronouncements In February 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments—an amendment of FASB Statements No. 133 and 140” (“SFAS 155”).The provisions of SFAS 155 will be effective for all financial instruments acquired, issued, or subject to a re-measurement (new basis) event occurring after the beginning of an entity’s first fiscal year that begins after September 15, 2006.The fair value election provided for in paragraph 4(c) of this Statement may also be applied upon adoption of this Statement for hybrid financial instruments that had been bifurcated under paragraph 12 of Statement 133 prior to the adoption of this Statement.Earlier adoption is permitted as of the beginning of an entity’s fiscal year, provided the entity has not yet issued financial statements, including financial statements for any interim period, for that fiscal year.SFAS 155 amends FASB SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”), and SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities” (“SFAS 140”).SFAS 155 resolves issues addressed in SFAS 133 Implementation Issue No. D1, “Application of Statement 133 to Beneficial Interests in Securitized Financial Assets”.This Statement: a) permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, b) clarifies which interest-only strips and principal-only strips are not subject to the requirements ofSFAS 133, c) establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, d) clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives, and e) amendsSFAS 140 to eliminate the prohibition on a qualifying special purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument.The Company is currently evaluating the impact of adopting SFAS 155. In March 2006, the FASB issued SFAS No. 156, “Accounting for Servicing of Financial Assets—an amendment of FASB Statement No. 140” (“SFAS 156”).An entity shall adopt this Statement as of the beginning of its first fiscal year that begins after September 15, 2006.Earlier adoption is permitted as of the beginning of an entity’s fiscal year, provided the entity has not yet issued financial statements, including interim financial statements, for any period of that fiscal year.The effective date of this Statement is the date that an entity adopts the requirements of this Statement.SFAS 156 amends SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities”, with respect to the accounting for separately recognized servicing assets and servicing -16- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (continued) k.Recent Accounting Pronouncements (continued) liabilities.This Statement: a) requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract in any of the following situations, b) requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable, c) permits an entity to choose between two subsequent measurement methods for each class of separately recognized servicing assets and servicing liabilities, d) at its initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under SFAS No. 115, provided that the available-for-sale securities are identified in some manner as offsetting the entity's exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value, and e) requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities.The Company is currently evaluating the impact of adopting SFAS 156. In July 2006, the FASB issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“FIN 48”).FIN 48 requires that the Company recognize in the consolidated financial statements the impact of a tax position that is more likely than not to be sustained upon examination based on the technical merits of the position. The provisions of FIN 48 will be effective for the Company beginning in the March2007 quarter, with the cumulative effect of the change in accounting principle recorded as an adjustment to opening retained earnings. The Company is currently evaluating the impact of adopting FIN 48. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS 157”).SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.Earlier application is encouraged, provided that the reporting entity has not yet issued financial statements for that fiscal year, including any financial statements for an interim period within that fiscal year.The Company is currently evaluating the impact of adopting SFAS 157. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans” (“SFAS 158”).SFAS 158 provides different effective dates for the recognition and related disclosure provisions and for the required change to a fiscal year-end measurement date.Also, the effective date of the recognition and disclosure provisions differs for an employer that is an issuer of publicly traded equity securities from one that is not.For purposes of this Statement, an employer is deemed to have publicly traded equity securities if any of the following conditions is met: a) the employer has issued equity securities that trade in a public market, which may be either a stock exchange (domestic or foreign) or an over-the-counter market, including securities quoted only locally or regionally, b) the employer has made a filing with a regulatory agency in preparation for the sale of any class of equity securities in a public market, or c) the employer is controlled by an entity covered by (a) or (b).An employer with publicly traded equity securities shall initially apply the requirement to recognize the funded status of a benefit plan and the disclosure requirements as of the end of the fiscal year ending after December 15, 2006.Application as of the end of an earlier fiscal year is encouraged; however, early application shall be for all of an employer’s benefit plans.The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position (paragraphs 5, 6, and 9) shall be effective for fiscal years ending after December 15, 2008, and shall not be applied retrospectively.Earlier application is encouraged; however, early application shall be for all of an employer’s benefit plans.An employer with publicly traded equity securities shall initially apply the requirement to recognize the funded status of a benefit plan (paragraph 4) and the disclosure requirements (paragraph 7) as of -17- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE 3 - SIGNIFICANT ACCOUNTING POLICIES (continued) k.Recent Accounting Pronouncements (continued) end of the fiscal year ending after December 15, 2006.The Company is currently evaluating the impact of adopting SFAS 158. NOTE 4 - GOING CONCERN The Company’s condensed consolidated financial statements are prepared using generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has incurred a loss from inception on September 14, 2000 through September 30, 2006, resulting in an accumulated deficit of $16,796,698 at September 30, 2006, that raises doubt about the Company’s ability to continue as a going concern. The accompanying condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty. It is the intent of management to continue to develop its voice and data services to Web-based customers and expand its Voice over Internet Protocol networks for businesses, institutions, and Internet Service Providers (ISP). Company management will seek additional financing through new stock issuances and lines of credit. NOTE5- SIGNIFICANT EVENTS On February 9, 2007, the Company exchanged certain short term unsecured promissory notes with current and former officers of the Company for unsecured twelve month convertible promissory notes with variable interest equal to the greater of the monthly market yield on 1-year constant maturity U.S. Treasury securities or the noteholders cost of funds.Each of the notes, at the option of each noteholder, are convertible, in whole or part, into shares of the Company’s common stock at a percentage of the preceding 52-week low trading range of the Company’s publicly traded common stock price.The potential beneficial conversion feature of the notes is recognized as debt discount and is accreted over the term of the notes as interest-in-kind. Noteholder Amount Conversion Factor John Castiglione $ 59,327 100% of the 52-week low trading range Farid Shouekani, President and CEO $ 367,812 50% of the 52-week low trading range Jason Sunstein $ 37,057 100% of the 52-week low trading range Ronald Weaver, Chairman $ 68,285 100% of the 52-week low trading range $ 532.481 On February 14, 2006, the Company signed a three year lease commencing March 15th for 4,000 square feet of office space in Troy, Michigan for an East Coast sales office and to consolidate inventory, order fulfillment, and technical support.First year monthly rental payments are $2,650 increasing to $3,170 and $4,170 in the second and third years.Subsequently, on May 3, 2006 the Company signed a sublease agreement for 80% (3,343 square feet) of its San Diego office under terms equal to its master lease obligation for the remainder of the lease term. On February 16, 2006, Ron Weaver and Farid Shouekani elected to convert the entire balance ($72,294) and $90,877 of their convertible promissory notesinto 2,409,822 and 4,190,178 shares of -18- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE5- SIGNIFICANT EVENTS (continued) the Company’s Common Stock in accordance with the terms of the notes, respectively.Also on February 16, 2006, Yale Wong was issued 1,355,406 shares of the Company’s Common Stock as full payment of his short term unsecured note ($40,662). During February the Board of Directors approved, in principal, a compensation arrangement for Farid Shouekani, CEO, which would allow him to receive 10,000,000 shares of common stock for past services and as a retention incentive. The Company does not have a sufficient number of authorized but unissued shares of common stock to complete the transaction. On September 29, 2006 following the designation (on August 7, 2006) of a Series A Preferred Stock, the Company issued 1,000,000 shares of the Series A Preferred Stock to Mr. Shouekani, with the rights and privileges noted below.The 1,000,000 shares of the Series A Preferred Stock will automatically convert into 10,000,000 shares of the Common Stock at such time as there are sufficient authorized but unissued shares of Common Stock to allow conversion of all Series A Preferred Stock then outstanding. On March 1, 2006, Farid Shouekani elected to convert an additional $289,398.78 of his convertible promissory note into 23,151,902 shares of the Company’s Common Stock in accordance with the terms of the note. On March 31, 2006, the Company issued 31,058,500 shares of common stock to seven individuals in Saudi Arabia for services within the Middle East to provide market analysis, develop business plans, establish distribution channels, perform engineering and other local support, and to assist in obtaining local licenses. On April 5, 2006, the Company signed a twelve month consulting agreement with J2 Capital Management for strategic advisory services and marketing, advertising, and public relations services in exchange for 2,500,000 shares of the Company’s common stock. On April 30, 2006, the Company signed two twelve month consulting agreements with Pasadena Capital Partners, LLC and Blue Wave Advisors, LLC for the development and implementation of marketing and an investor awareness programs and for turn-key services as the Company’s in-house investor relations in exchange for an aggregate of 2,750,000 shares of the Company’s common stock. During June the Board of Directors approved, in principal, a compensation arrangement for Ron Weaver, Chairman of the Board, which would allow him to receive 1,000,000 shares of common stock for past services and as a retention incentive. The Company does not have a sufficient number of authorized but unissued shares of common stock to complete the transaction. On September 29, 2006 following the designation (on August 7, 2006) of a Series A Preferred Stock, the Company issued 100,000 shares of the Series A Preferred Stock to Mr. Weaver, with the rights and privileges noted below.The 100,000 shares of the Series A Preferred Stock will automatically convert into 1,000,000 shares of the Common Stock at such time as there are sufficient authorized but unissued shares of Common Stock to allow conversion of all Series A Preferred Stock then outstanding. During the second quarter, the Company commenced marketing a set of fixed price monthly calling plans for residential users in the Detroit, Michigan area.The plans range from $15.95 per month for 600 minutes to North America and selected countries to $23.95 per month for unlimited calls within the United States and Canada. On August 7, 2006, the Company’s Board of Directors designated 3,000,000 shares of Series A Preferred Stock from the 10,100,000 shares of authorized Preferred Stock.The Series A Preferred Stock shall have the following rights and privileges: (1)Dividends of equal rights with the Company’s Common Stock, (2)Liquidation Rights of equal rights with the Company’s Common Stock adjusted for the Series A Preferred Stock conversion rights, -19- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE5- SIGNIFICANT EVENTS (continued) (3)Conversion into ten (10) shares of Common Stock shall be automatic within 30 days of the Company having sufficient authorized but unissued shares of Common stock for the conversion of all Series A Preferred Stock then outstanding, (4)The Series A Preferred Stock has no redemption rights, and (5)Voting Rights for each share of Series A Preferred Stock shall be equal to 140 shares of Common Stock. On September 29, 2006, restricted shares of Series A Preferred Stock shares were issued to Farid Shouekani (1,000,000) and Ron Weaver (100,000) as noted above. During August the Company received the Final Award in the arbitration between the Company and Greenland Corporation regarding the April 25, 2003 Securities Purchase Agreement.The Final Award rescinds the agreement entitling Viper to the return of all 2,750,000 shares (2,500,000 shares plus the subsequent 10% stock dividend) of its Common Stock previously issued to Greenland and Greenland is entitled to the return of the 2,000,000 shares of its common stock held by the Company.The $25,000 of cash consideration paid by Viper is retained by Greenland.The Company’s transfer agent has canceled the 2,750,000 shares of Common Stock.In addition, Greenland’s cross compliant was denied and any other, if any, claims between the parties not specifically addressed in the Final Award are denied.In addition, Viper was awarded a portion of its attorneys fess and its arbitration costs and is evaluating the possibility of collection, if any, on this cash portion of the Final Award; but, given Greenland’s previous disclosure of an IRS Tax Lien on their assets, the probability of collection appears unlikely. During August a subscriber of the August 2005 unit subscription agreement elected to exchange the NextPhase common stock received as part of the unit subscription for additional shares of the Company‘s Common Stock.The Company issued 4,265,000 shares of its Common Stock in exchange for the return of 426,500 shares of NextPhase common stock. On September 6, 2006, to increase the number of available common shares, Farid Shouekani, an officer and director, surrendered 19,000,000 shares of the Company’s Common Stock for cancellation in exchange for the issuance to him of 1,900,000 shares of the Company’s Series A Preferred Stock. During September a subscriber of the August 2005 unit subscription agreement elected to exchange the NextPhase common stock received as part of two unit subscriptions for additional shares of the Company‘s Common Stock.The Company issued 8,750,000 shares of its Common Stock in exchange for the return of an aggregate of 875,000 shares of NextPhase common stock. On October 25, 2006, the Company signed an exclusive agreement with Onasi, Inc. (dba OnSat) to provide VoIP products and services within the territory of the Navajo Nation under OnSat’s Master Agreement: Internet and Transmission Services with the Navajo Nation.Subject to our ability to obtain necessary debt financing, the Company agrees to purchase various internet-related subscriber equipment from OnSat and to provide VoIP services to customers within the territory of the Navajo Nation.In addition, we agree to purchase from OnSat an aggregate of $1,411,000 in wireless service base equipment (the “Access Equipment”).This equipment is currently installed and operated within the territory by OnSat, and consists of 900 MHz access points, related server equipment, antennas, and related equipment.Pursuant to the terms of the agreement, the Access Equipment purchase price will be satisfied by issuance to OnSat of 64,941,423 shares of the Company’s common stock, or preferred stock convertible into such number of shares of the Company’s common stock.In accordance with the agreement the Company has the right to sell the Access Equipment back to OnSat on June 30, 2010 or earlier upon achieving 27,000 VoIP subscribers within the territory of the Navajo Nation, and OnSat has the right, subject to certain restrictions, to repurchase from the Company the Access Equipment for 54,941,423 shares of the Company’s common stock (to be held in escrow), with such rights expiring on July 10, 2010. -20- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE6- RESTATEMENT The accompanying unaudited condensed consolidated financial statements as of September 30, 2006, along with the Report of Independent Registered Public Accounting Firm dated November 16, 2006 have been restated as of July xx, 2007. The first restatement, issued March 2, 2007, included additional interest expense and disclosures regarding unsecured convertible promissory notes (Balance Sheet, Statements of Operations, Statements of Stockholder’s Equity (Deficit), Statements of Cash Flows, and footnote 3-h); compensation expense and disclosures regarding fair value of employee stock options (Statements of Operations, Statements of Stockholder’s Equity (Deficit), Statements of Cash Flows, and footnote 3-h); and revenue recognition disclosure (footnote 3-g). This restatement reduces the beneficial conversion feature related to the unsecured convertible promissory notes and accretes the debt discount over the term of the notes (Balance Sheet, Statements of Operations, Statements of Stockholder’s Equity (Deficit), Statements of Cash Flows, and footnote 3-h and 5). The following is a summary of the effects of the both restatements: Condensed Consolidated Balance Sheets September 30, 2006 (Unaudited) December 31, 2005 Additional paid-in capital: As originally reported $ 15,760,265 $ 12,602,966 Effect of restatement 688,190 - As restated $ 16,448,455 $ 12,602,966 Accumulated deficit: As originally reported $ (16,145,011 ) $ (13,054,628 ) Effect of restatement (651,687 ) - As restated $ (16,796,698 ) $ (13,054,628 ) Total stockholders’ equity (deficit): As originally reported $ (457,744 ) $ (716,461 ) Effect of restatement 36,503 - As restated $ (421,241 ) $ (716,461 ) Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, 2006 2005 Total operating expenses: As originally reported $ 665,758 $ 246,800 Effect of restatement 43,777 - As restated $ 709,535 $ 246,800 -21- VIPER NETWORKS, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (unaudited) NOTE6- RESTATEMENT (continued) Condensed Consolidated Statements of Operations (Unaudited) (continued) Three Months Ended September 30, 2006 2005 Total other income (expenses): As originally reported $ (37,303 ) $ 221,668 Effect of restatement 40,221 - As restated $ (77,524 ) $ 221,668 Net loss: As originally reported $ (631,617 ) $ 8,940 Effect of restatement (83,997 ) - As restated $ (715,614 ) $ 8,940 Nine Months Ended September 30, 2006 2005 Total operating expenses: As originally reported $ 3,452,310 $ 1,653,692 Effect of restatement 131,332 - As restated $ 3,583,642 $ 1,653,692 Total other income (expenses): As originally reported $ 162,821 $ 167,197 Effect of restatement (520,354 ) - As restated $ (357,533 ) $ 167,197 Net loss: As originally reported $ (3,090,381 ) $ (1,290,938 ) Effect of restatement (651,687 ) - As restated $ (3,742,068 ) $ (1,290,938 ) -22- ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS BASIS OF DISCUSSION AND ANALYSIS The Company’s discussion and analysis of its financial condition and results of operations are based upon its condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these condensed consolidated financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues, and expenses and related disclosures of contingent liabilities. On an ongoing basis, management evaluates its estimates, including those that relate to income tax contingencies, revenue recognition, and litigation. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Although we believe our judgments and estimates are appropriate, actual future results may be different; if different assumptions or conditions were to prevail, the results could be materially different from our reported results.If actual results significantly differ from management's estimates, the Company's financial condition and results of operations could be materially impaired. FORWARD-LOOKING STATEMENTS This Form 10-QSB contains forward-looking statements.Forward-looking statements are statements concerning plans, objectives, goals, strategies, expectations, intentions, projections, developments, future events, performance or products, underlying (express or implied) assumptions and other statements which are other than historical facts.In some cases forward-looking statements can be identified by the use of forward-looking words such as “believes”, “expects”, "ma,", "will", "should", "could", "intends", "plan,", "anticipates", "contemplates", "estimates", "predicts", "projects", and other similar terminology or the negative of these terms or by discussions of plans or strategy that involve risks or uncertainties Management wishes to caution the reader that these forward-looking statements including, but not limited to, statements regarding the Company’s marketing –plans, goals, competitive and technology trends, and other matters that are not historical facts are only predictions.No assurances can be given that such predictions will prove correct or that the anticipated future results will be achieved.Actual events or results may differ materially either because one or more predictions prove to be erroneous or as a result of other risks facing the Company.Forward-looking statements should be read in light of the cautionary statements and important factors described in this Form 10-QSB, including, but not limited to, the Sections titled “The Factors That May Affect Future Results” shown as Item 3 and in “Management’s Discussion and Analysis of Financial Condition and Results of Operations”.The risks include, but are not limited to, the risks associated with an early-stage company that has only a limited history of operations, the comparatively limited financial resources of the Company, the intense competition the Company faces from other established competitors, technological changes that may limit the ability of the company to market and sell its products and services or adversely affect the pricing of these products or services, and management that has only limited experience in developing systems and management practices.Any one or more of these or other risks could cause actual results to differ materially from the future results indicated, expressed, or implied in such forward-looking statements.We undertake no obligation to update or revise any forward-looking statement to reflect events, circumstances, or new information after the date of this Form 10-QSB or to reflect the occurrence of unanticipated or other subsequent events, and we disclaim any such obligation. RESULTS OF OPERATIONS Organization of Business; Presentation of Results The Company provides VoIP communication products and services both to consumer and wholesale customers.Through our consumer operations we sell third-party hardware products directly and indirectly to consumer end users (both residential and commercial) that enable these customers to place VoIP telephone calls over our networks and 2) services are based on i) individual prepaid customer accounts and their ability to purchase additional prepaid calling time through our automated, on-line system and ii) residential monthly fixed rate calling plans with excess and/or out of plan minutes billed in arrears (“Consumer Operations”).We also provide software which enables call origination, account management, call routing and billing so that per-call revenue can be calculated and charged to the customers’ 1) prepaid account or ii) billed in arrears (for fixed-rate customers for calls outside their allotted calling territories).Through our wholesale activity we both buy and sell network capacity to -23- and from other VoIP providers for specific destinations around the world (“Wholesale Operations”).Thus, we attempt to better utilize the capacity in our network by selling unused capacity to competitors, and expand our termination footprint by contracting for the termination of our customer’s calls to destinations where we do not have our own servers.Our Wholesale Operations were born from the activities in our acquisitions of Mid-Atlantic and Adoria. Comparison of Three Month period ended September 30, 2006 and September 30, 2005 During the three months ended September 30, 2006, the Company recorded $659,879 in Net revenues.This was a -$272,588 decrease (-29.2%) compared to the three months ended September 30, 2005 when we recorded $932,467 in Net revenue.The decrease in Net revenues consisted of a -$26,475 (-15.6%) decrease in Consumer Operations revenue and a -$246,113 (-32.2%) decrease in Wholesale Operations revenue.The decrease in revenue from Wholesale Operations included a quarterly decrease of -$138,695 (-21.4%) from the former Adoria operations (in which revenues were restricted by cash flow limitations) and a quarterly decrease of -$107,418 (-93.3%) from the former Mid-Atlantic operations (the result of an intentional shift in emphasis away this business). During the three months ended September 30, 2006, the Company’s Gross margin increased by 109.7% to $71,445 (compared to $34,071 in the same quarter in 2005).This resulted in a Gross margin of 10.8% (compared to a Gross margin of 3.7% in same quarter in 2005).Consumer Operations Gross margins in the quarter were 23.8% (Gross profit of $33,905 on revenues of $142,732); in the same period during 2005 Consumer Operations Gross margins were -30.9% (Gross loss of -$52,286 on Net revenues of $169,208).The large improvement is primarily the result of a large (approximately $44,000) billing error in the third quarter of 2005 that had the effect of decreasing Gross margin from about -5% to -30.9% in that quarter.On a year-to-date basis, excluding this billing error, Consumers Operations’ Gross margin fell from approximately 9% in 2005 to 7.6% in 2006.This decrease is attributed to additional terminating costs from our efforts to improve call quality.For our Wholesale Operations, quarterly Gross margin diminished to 7.3% (Gross margin of $37,540 on Revenues of $517,146) from 11.3% in the same quarter of 2005 (Gross margin of $86,356 on Revenues of 763,260).The lower Gross margins in Wholesale Operations resulted from increased competitive pressures on revenue and from our inability to exploit more profitable opportunities that typically require longer cash carrying periods, which was not possible given our cash limitations.The Company expects these trends to continue for the remainder of the year. During the three months ended September 30, 2006 the Company incurred $707,730 in General and administrative (“G&A”) expenses. This was a 187.1% increase compared to the three months ended September 30, 2005 when we incurred $246,511 in G&A expenses. However, in the third quarter of 2005 there occurred two one-time events that significantly decreased G&A expenses: a one-time recovery resulting from the rescission of the equity swap agreement (+$104,514); and, a one-time recovery from the rescission of previously booked management bonuses (+$600,000).Excluding these events, G&A expenses in the third quarter of 2005 would have been $951,025.Also excluding these one-time third quarter, 2005 events, our G&A expenses in the current quarter would represent a decrease of -$243,295, or -25.6%. Consumer Operations (including corporate overhead) G&A expenses in the three months ended September 30, 2006 were $578,984 (406% of Consumer Operations revenues); during the same period in 2005 Consumer Operations G&A expenses were $536 (0% of Consumer Operations revenues).However, all of the previously discussed one-time events were included in Consumer Operations’ third quarter, 2005 results.Excluding these one-time events, Consumers Operations G&A expenses would have been a decrease of -$126,066 from the third quarter of 2005 (-17,9%) and Consumers Operations’ G&A expenses as a percent of Consumer Operations revenues (406%) would have been a minor improvement compared to the third quarter, 2005 (416% of revenues).The improvement in Consumer Operations G&A expenses resulted from management changes implemented during the third and fourth quarters of 2005.Wholesale Operations G&A expenses also decreased by -47.7% to $128,746 in the third quarter of 2006 (25% of Wholesale Operations revenues) from $245,974 in the same period in 2005 (32% of Wholesale Operations revenues).Overall, General and administrative expenses were primarily made up of wages and salaries, business consulting services, office expenses, fees and costs incurred for legal and accounting services, and other administrative costs. During the three months ended September 30, 2006 the Company had Bad debt expense of $1,806 (in the same quarter of 2005 we had $289 in Bad debt expense). These factors led to a Loss from operations in the three months ended September 30, 2006 of -$638,091.Excluding the one-time events noted above, the Loss from operations for the quarter ended September 30, 2005 -24- would have been -$917,243.In that event, the Loss from operations would have represented an improvement of $279,152 (the result of reduced G&A expenses in the current quarter). During the three months ended September 30, 2006, we recognized an aggregate loss of -$33,060 on the sale of marketable securities, compared to a gain of $265,440 in the third quarter of 2005 (the gain in 2005 resulted from the sale (transfer) of NextPhase Wireless, Inc. (“NextPhase”) common stock in the public market (145,000 shares) and private transactions in payment for services (1,421,500 shares)).The -$33,060 loss in the current quarter was the result of:1) a $77,429 gain on the sale of 811,900 shares of NextPhase common stock in exchange for services rendered; 2) a gain of $78,665 from the sale of 540,000 shares of NextPhase common stock for cash; and, 3) a loss of $189,154 from the repurchase of 1,301,500 shares of NextPhase common stock pursuant to unit subscription agreements with certain investors in August, 2005.In accordance with the terms of those agreements, each investor had the right to – and did – exchange their previously purchased NextPhase stock for Viper common stock.The company previously recognized a $189,154 gain on the sale of the NextPhase stock during August 2005, that gain was reversed in the current quarter when the investors elected to exchange their NextPhase purchases. During the three months ended September 30, 2006 we incurred Interest expense of $42,151 compared to $43,780 in Interest expense during the three months ended September 30, 2005.The nominal net decrease in Interest expense was due to borrowings from related parties and short term debt that was converted into common stock of the Company offset $40,220 of non-cash expense for accreted interest-in-kind from the potential beneficial conversion feature (debt discount) of the February 2006 unsecured convertible notes. As a result, during the three months ended September 30, 2006 we had a Net loss of -$715,614 compared to the three months ended September 30, 2005, when we had a Net gain of $8,940 (an negative change of $724,554 or 8105%).As noted above the negative change was primarily due to several one-time events that occurred in the third quarter of 2005.Our Consumer Operations experienced a Net loss of -$622,088 (-436% of Consumer Operations revenues), a negative change of $828,942 compared the same quarter in 2005 when Consumer Operations had a Net gain of -$206,855.Our Wholesale Operations experienced a Net loss of -$93,527 (-18.1% of Wholesale Operations revenues), an improvement of $104,388 compared to the -$197,915 Net loss for the same period in 2005 (-25.9% of Wholesale Operations revenues). Basic loss per share for the three months ended September 30, 2006 was -$0.00 compared to the three months ended September 30, 2005, when we had a Basic gain per share of $0.00.During the three months ended September 30, 2006, the Company had 255,319,861 Weighted average shares outstanding.By comparison, this was an increase of 124,840,569 shares compared to the three months ended September 30, 2005 when the Company had 130,479,292 Weighted average shares outstanding. IMPACT OF INFLATION Because of the nature of its services, the Company does not believe that inflation had a significant impact on its sales or profits. LIQUIDITY AND CAPITAL RESOURCES At September 30, 2006, we had $526,570 in Total current assets (+1.0% compared to the same quarter in 2005) which consisted primarily of the following material amounts: $6,765 in Cash (-22% compared to the same quarter in 2005); $141,153 in Net accounts receivable (+3%); $81,409 in Inventories (-9%); $259,118 in Prepaid expenses (+2%); and, $38,124 in Other current assets (+43%).In contrast, as of September 30, 2006 our Total current liabilities were $1,063,595 (-49% compared to the same quarter in 2005), which consisted primarily of the following material amounts: $560,175 in Accounts payable (-5%); $158,705 in Accrued liabilities (+29%); $265,267 in Deferred revenues (+49%); $4,005 in Loans from related party (net of 4,375 in unamortized debt discount); and, $101,655 in Short term debt (net of 32,128 in unamortized debt discount). During the three months ended September 30, 2006, our cash needs were met primarily by proceeds from the sale of NextPhase common stock and the use of proceeds received during previous quarters from the sale of the Company’s common stock.We cannot be assured that we can continue to obtain funds from these or any other sources to meet our need for additional capital resources. Net working capital as of September 30, 2006 was negative -$537,025, an improvement of 65% compared to negative -$1,554,739 for the same period in 2005.The improvement was primarily the result of loans from related parties and short term debt that was converted into common stock of the Company.Overall, the company’s -25- access to capital is very limited.The Company continually evaluates its cash needs and anticipates seeking additional equity or debt financing in order to achieve its overall business objectives.However, no commitment for additional financing has been obtained and there can be no assurance that such financing will be available, or, if available, at a price or in a form that is acceptable to the Company.We may be limited to 1) loans and other cash infusions from officers, directors, existing stockholders, and persons affiliated or associated with one or more of them or 2) the sale of the Company’s investment in NextPhase Wireless, Inc. subject to the occurrence of future events as noted below.In addition, if any financing should be obtained, existing stockholders will likely incur substantial, immediate, and permanent dilution of their existing investment.Failure to generate sufficient revenues, raise additional capital or reduce certain discretionary spending could have an adverse impact on the Company’s ability to achieve its business objectives. NextPhase Wireless, Inc. is trading on the OTC BB under the symbol NXPW.
